Title: To James Madison from Richard Peters, 20 July 1789
From: Peters, Richard
To: Madison, James


Dear Sir
Belmont July 20th. 1789.
It is but within a Day or two that I recieved yours of the 14th. in which you very properly leave me as you found me on the Subject I rambled into. But I will revenge myself by sending you a Copy of an old Fable which I have in a curious Collection I keep by me entitled “Aunciente connynge Balladdes.” I am chained to my Chair by my old Tormentor the Piles & I maliciously wish not that all my Friends should be entirely at Ease. But I let you off gently by only obliging you to read some bad Verses which I know not that you are any wise concerned in save that had you lived in the Days of these Cooks your Easiness of Temper (for which I do not like you a Jot the worse) would have prompted you to indulge the Anti Soupites in some of their Whims of an innocent Nature especially if they had been some of your Neighbours. Believe me very truly your affectionate Friend & Servt
Richard Peters
 
[Enclosure]

The Wise Cooks & foolish GuestsA Fable
Eleven Cooks assembled once
To make a Treat of Soup
All knowing—not a Dunce
Among the skilful Group.
The Soup was made—delicious! good!
Exclaim’d each grateful Guest,
But some who would not taste the Food,

Declar’d it wanted Zest.
Among those Malcontents were found
Some faulting each Ingredient
While others eager search’d around
To find out some Expedient
With which at once to damn the whole
Not take it in Detail.
They would not sup a single Bowl
Lest more they dare not rail.
At Length the Grumblers all fell out
In Nothing could agree
Not e’en while making of a Rout
Of what the Soup should be.
They curse the Cooks & hungry rave
For those of better Skill—
Another Mess some swear they’l have
On which they’l freely swill.
“Pray taste the Soup” requir’d the Cooks
“We’ll yield if we’re outreason’d.”
—We know ’tis bad—“by what?”—its Looks
’Tis rich & highly season’d—
We wish for Soup in th’ Maigre Stile
That’s thin—to save Expences—
(The Cooks exclaim & archly smile
“Good Sirs you’ve lost your Senses!”)
We know you Cooks who’ve learnt your Trade
Will think we talk like Asses—
But we’ll have Broth that’s cheaply made
No Salt—not much Molasses.
Instead of Dumplins we’ll have Chips
Instead of Gravy—Vapour—
And e’er it goes between our Lips
We’ll fine it down with—Paper—
And that all Palates we may please
And on your Plan refine
We’ll add some scrap’d Rh: Island Cheese
Warm’d up with Knotts of Pine.
We’ll tender this to all we meet
And if their Tastes forsake ’em

So that our Fare they will not eat
By——with Force we’ll make ’em—
If we cant have our proper Broth
We’ll join & spoil your Mess.
No Master Cook we’ll have—In Troth
We wish for Nothing less—
We’ll make a Bargain with ourselves
That one sha’n’t poison t’other
We are such wise suspicious Elves
That none will trust his Brother.
We’ll watch our Pot with sleepless Care,
O’er all we’ll keep a tight Hand,
For Honesty we feel’s so rare
Our left will cheat our right Hand—
“Our Comprehensions” cry the Cooks
“With yours are not on Level.
“To us your Mixture really looks
“A Pottage for the Devil.
“At us, good Sirs, then cease to rave
“You’re surely touch’d with Mania.
“We’ll eat our Soup—do you go shave—
“Lord help your Pericrania![”]


Moral
To mend is truly always right
But then the Way to do it
Is not so facile to the Wight
Who undertakes to shew it.

